Citation Nr: 1431072	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-08 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for hypertension.

2.  Entitlement to an initial compensable rating for plantar fasciitis.

3.  Entitlement to an initial compensable rating for left elbow epicondylitis.

4.  Entitlement to service connection for an upper respiratory disorder, to include sinusitis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran submitted a timely notice of disagreement in February 2008, a statement of the case was issued in January 2009 and a VA Form 9 was received in March 2009.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issues on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  It is noteworthy that neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the VLJ hearing.  Moreover, the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that hearing is thus legally sufficient.

In March 2013, the Board remanded these claims for additional development, including affording the Veteran VA examinations and to obtain additional treatment records.  The Veteran was afforded VA examination in May 2013 and additional VA treatment records were associated with the claims file.  As such, there has been substantial compliance with the Board's remand directives, pertaining to the issues of entitlement to increased ratings for hypertension, plantar fasciitis, and left elbow epicondylitis.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  That development having been completed, the claims are now partially ready for appellate review.

The issue of entitlement to service connection for an upper respiratory disorder, to include sinusitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension is not manifested by a diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.

2.  The Veteran's plantar fasciitis is manifested by subjective complaints of pain and swelling on use and evidence of tenderness to palpation.  

3.  The Veteran is right-handed.

4.  There Veteran's left elbow epicondylitis is not manifested by ankylosis, flail joint, nonunion of the radius and ulna, nonunion of the ulna, nonunion of the radius, loss of supination or pronation, flexion limited to 100 degrees, or extension limited to 45 or 60 degrees.

5.  The Veteran's left elbow epicondylitis is manifested by a mild, incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for an initial rating of 10 percent, but no higher, for plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5020, 5276, 5277, 5279, 5284 (2013).

3.  The criteria for an initial compensable rating for left elbow epicondylitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 5206, 5207 (2013).

4.  The criteria for a separate initial rating of 10 percent for mild, incomplete paralysis of the left ulnar nerve are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Veteran's disagreement is with the initial evaluations following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, service treatment records, and multiple VA medical examinations pertinent to the issues on appeal.  Virtual VA records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Neither the Veteran nor her representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims. 

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Increased Initial Ratings

The Veteran is seeking increased initial ratings for his service-connected hypertension, plantar fasciitis and epicondylitis of the left elbow.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disabilities.

A.  Entitlement to an Initial Rating Higher than 10 Percent for Hypertension

Service connection for hypertension was granted in a June 2007 rating decision, at which a rating of 10 percent was assigned, effective February 2007.  The Veteran seeks an initial rating higher than 10 percent for her hypertension. 

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  

A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  Id. 

A 40 percent rating requires diastolic pressure of predominantly 120 or more.  Id. 

A 60 percent rating requires diastolic pressure of predominantly 130 or more.  Id. 

Treatment records were reviewed and document ongoing treatment in the form of prescription medication for hypertension. 

The Veteran was afforded a VA examination in December 2006.  The examiner noted that the Veteran had been on prescription medication for hypertension for years, but the response had been minimal.  Three readings were taken: 110/88, 110/80, and 128/80.  

A private treatment record from November 2007 reported a blood pressure of 110/80.  A few months later, a private treatment record from January 2008 reported a blood pressure of 125/89.

VA treatment records indicate that in June 2010, the Veteran's blood pressure was 157/104.  In January 2011, her blood pressure was 124/83.

The Veteran testified in October 2012 that her diastolic pressure is predominately 110 or more.  See October 2012 BVA Hearing Transcript, page 5.  

In November 2012, VA records indicate her blood pressure was noted to be 127/88.

VA records indicate the Veteran went to the emergency room in January 2013 due to being dizzy and lightheaded.  She reported a blood pressure reading from that morning of 140/100.  Several days later, in February 2013, as a follow-up to her visit to the emergency room, her blood pressure was noted to be 137/103 and she was instructed to increase her hypertension medication.

A VA outpatient record from March 2013 indicates a blood pressure reading of 119/79.  

The Veteran was afforded a VA examination in May 2013.  The examiner noted that the Veteran was in the emergency two months prior for her hypertension, at which time her medication was increased.  The examiner stated that the Veteran did not have a history of a diastolic pressure to predominately 100 or more.  At examination, the Veteran's blood pressure was 134/83.  

As stated previously, to warrant the next higher rating of 20 percent, the Veteran must have a diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

In this case, there is no evidence of blood pressure readings at those levels.  In fact, even when the Veteran sought urgent treatment for her blood pressure in January 2013, her blood pressure reading was 140/100, below the necessary levels to warrant the next higher disability rating.  As such, the Board finds that the Veteran's current rating of 10 percent appropriately compensates the Veteran for the severity of her disability. 

The Board notes that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is simply no evidence of record that would entitle the Veteran to the next higher rating of 20 percent, as there is no evidence of blood pressure readings with a diastolic level predominately 110 or more or a systolic level of 200 or more. 

The Board has also considered whether any alternate Diagnostic Codes allow for a higher evaluation or separate evaluation.  However, the Board notes that the Veteran is diagnosed with hypertension.  Thus, the Board finds that Diagnostic Code 7101, for hypertension, is the most appropriate.

B.  Entitlement to an Initial Compensable Rating for Plantar Fasciitis

Service connection for plantar fasciitis, with left heel spurs, was granted in a June 2007 rating decision, at which a noncompensable rating was assigned, effective February 2007.  The Veteran seeks an initial compensable rating.  

The Veteran has been diagnosed with plantar fasciitis.  Plantar fasciitis is an unlisted disorder that has been rated by analogy under Diagnostic Code 5299-5276.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5299 refers to an unlisted disability of the musculoskeletal system.  Diagnostic Code 5276 pertains to acquired flatfoot.  

Because of the nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21.  

Other potentially applicable diagnostic codes include Diagnostic Code 5277, which pertains to bilateral weak foot; and Diagnostic Code 5284, which contemplates other foot injuries.  38 C.F.R. § 4.71a, Diagnostic Codes, 5276, 5277, 5284.  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under these diagnostic codes.

Diagnostic Code 5276 provides for a 0 percent rating for unilateral or bilateral flatfoot, with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate unilateral or bilateral flatfoot, which includes symptoms such as weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral flatfoot, which includes symptoms such as objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flatfoot, which includes symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

Diagnostic Code 5277 provides a 10 percent rating for a symptomatic condition of weak foot secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness.  The underlying condition is to be rated.  38 C.F.R. § 4.71a, Diagnostic Code 5277.

Under Diagnostic Code 5284 for other disabilities of the foot, a 10 percent rating is warranted for a moderate disability of the foot, a 20 percent rating is warranted for a moderately severe disability of the foot, and a 30 percent rating is warranted for a severe disability of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Actual loss of use of a foot is to be rated 40 percent disabling, as provided by Diagnostic Code 5167.  38 C.F.R. § 4.71a, Diagnostic Code 5167. 

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Veteran was afforded a VA examination December 2006.  The Veteran reported constant pain in the ball, heel and ankles, bilaterally.  She reported pain and swelling while standing or walking, as well as at rest.  Examination of the feet revealed no tenderness, weakness, edema, atrophy or disturbed circulation.  Pes planus and pes cavus were not present.  There were no hammertoes, metatarsalgia, hallux valgus or hallux rigidus.  The examiner noted that the Veteran had limitations with standing and walking, secondary to plantar fasciitis, which required shoe inserts.  X-rays of the feet were normal.

The Veteran submitted a statement in October 2012 that her shoe inserts only provided temporary relief and she needed to take constant pain medication for her feet.  She reported that she is unable to be on her feet longer than five minutes or she experiences pain in her feet, heels and back.  

The Veteran was afforded a VA examination in May 2013.  The Veteran reported that standing causes the pain to return.  The examiner noted that the Veteran did not have Morton's neuroma, hammer toes, hallux valgus, metatarsalgia, hallux rigidus or pes cavus.  The examiner noted that the Veteran had tenderness to palpation of the plantar fascia, bilaterally.  

Therefore, given the above evidence, the Board finds that the Veteran is entitled to a rating of 10 percent, but no higher, under Diagnostic Code 5276.  The evidence indicates that the Veteran has had pain on manipulation and use of the feet, bilaterally.  In making this determination, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) 

A rating higher than 10 percent, under this Diagnostic Code is not warranted, as there is no evidence of a marked deformity (pronation, abductions, etc.), pain on manipulation and use accentuated, or characteristic callosities.  

The highest rating available under Diagnostic Code 5277 is 10 percent rating for bilateral weak foot.  38 C.F.R. § 4.71a, Diagnostic Code 5277.  Therefore, a higher initial rating is not warranted under Diagnostic Code 5277, as the Veteran has already been granted an initial rating of 10 percent under Diagnostic Code 5276 as a result of this decision. 

The Veteran's bilateral foot disability can also be rated as "foot injuries, other" pursuant to Diagnostic Code 5284.  A rating of 20 percent is warranted for moderately severe foot injuries.  However, the Board finds that the overall evidence suggests that the Veteran's bilateral plantar fasciitis is no more than moderate in severity.  The evidence consistently shows that the Veteran's bilateral plantar fasciitis is primarily manifested by pain and tenderness.  The Veteran also has limitations in walking and standing for prolonged periods due to her foot pain.  However, the evidence of record does not show that she has decreased range of motion in her feet and toes.  Indeed, the Veteran had full range of motion of the feet and toes.  Her gait was consistently found to be normal, and there was no evidence of limping.  Although she required the use of orthotic insoles, the Veteran did not use any assistive devices for walking.  There was no evidence of functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, nor was there evidence that the Veteran had loss of use of the feet.  X-rays of the feet were normal.  Therefore, based upon the evidence of record, the Board finds that the Veteran's bilateral plantar fasciitis is no more than moderate, and a rating higher than 10 percent for the Veteran's plantar fasciitis is not warranted under Diagnostic Code 5284 for all periods under consideration.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

The Board concludes that the medical findings on examinations as well as the Veteran's allegations regarding the severity of her bilateral plantar fasciitis indicate that a rating of 10 percent is warranted.  The symptomatology noted in the medical and lay evidence more nearly approximates the criteria for a higher evaluation of 10 percent, for the entire appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5284; see also Fenderson, supra.

C.  Entitlement to an Initial Compensable Rating for Left Elbow Epicondylitis

Service connection for left elbow epicondylitis was granted in a June 2007 rating decision, at which a noncompensable rating was assigned, effective February 2007.  The Veteran seeks an initial compensable rating.  

The Veteran is currently rated noncompensably under Diagnostic Code 8599-5206.  As stated previously, hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 8599 refers to paralysis of a nerve.  Diagnostic Code 5206 pertains to limited flexion of the forearm.  

The record reflects that the Veteran is right-handed.  As such, her left elbow disability affects her minor extremity.  See 38 C.F.R. § 4.69. 

Normal forearm (elbow) extension and flexion is from 0 to 145 degrees, respectively.  Normal forearm pronation and supination is from 0 to 80 degrees and from 0 to 85 degrees, respectively.  38 C.F.R. § 4.71a, Plate I. 

Diagnostic Code 5206 provides for ratings of 0, 10, 20, 20, 30, or 40 percent where there is limitation of flexion of the major forearm to 110, 100, 90, 70, 55, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2013). 

Diagnostic Code 5207 provides for ratings of 10, 10, 20, 20, 30, or 40 percent for limitation of extension of the major forearm to 45, 60, 75, 90, 100, or 110 degrees, respectively. 38 C.F.R. § 4.71a, Diagnostic Code 5207 (2013).

Under Diagnostic Code 5208, a 20 percent rating is warranted for flexion limited to 100 degrees and extension limited to 45 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5208.

Diagnostic Code 8516 provides for ratings of 10, 20 and 30 percent for mild, moderate, and severe incomplete paralysis of the ulnar nerve in a minor extremity.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran was afforded a VA examination in December 2006.  She reported pain of the left elbow as a 5/10, with no functional impairment and numbness of the pinky finger.  Flexion was 145 degrees, extension was 0 degrees, supination was 85 degrees, and pronation was 80 degrees.  Joint function was additionally limited by pain, fatigue, and weakness after repetitive use.  Left hand strength was within normal limits.  A left elbow x-ray was within normal limits.  She was diagnosed with left medial epicondylitis and it was noted that her claimed condition of left pinky finger numbness was due to her medial epicondylitis, as a tingling sensation at her left 5th digit was elicited by manipulation of her elbow.

The Veteran testified in October 2012 that she experiences tingling and numbness in her hand, mostly in her pinky.  See October 2012 BVA Hearing Transcript, page 11.  

The Veteran was afforded a VA examination in May 2013.  It was noted that the Veteran had mild pain in her left elbow that occasionally gets worse for a few minutes, but will go back to baseline.  She reported not being aware of the pain always, but notices it throughout the week.  Flexion was to 145 degrees or greater with no objective evidence of painful motion, extension was to 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions.  There was no additional limitation in range of motion due to repetitive use.  The Veteran had localized tenderness on palpation of the elbow or forearm.  Strength of flexion and extension was 5/5. 

The medical evidence demonstrates that the Veteran's left forearm flexion was 145 degrees and left forearm extension was 0 degrees at both VA examinations.  These findings do not warrant an assignment of a compensable rating for the left elbow under Diagnostic Codes 5206 or 5207.  As such, the criteria for an initial, compensable rating based on limitation of flexion or extension of the left forearm are not met. 

Furthermore, the Veteran has not reported any flare-ups that resulted in decreased motion, and there is simply no lay or medical indication that her pain has been so disabling to result in flexion limited to 100 degrees, or extension limited to 45 or 60 degrees for the minimum 10 percent rating under Diagnostic Codes 5206 and 5207, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.  Hence, even with consideration of the sections 4.40, 4.45, and DeLuca, the record presents no basis assignment of any higher rating under Diagnostic Code 5206 or 5207.

The Board also finds that no other diagnostic codes for the elbow and forearm provide a basis for assignment of an initial compensable rating for the Veteran's left elbow epicondylitis.  Disabilities of the elbow and forearm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213; however, several of these diagnostic codes are simply not applicable to the Veteran's disability.  It is neither contended nor shown that the Veteran's service-connected left elbow epicondylitis involves ankylosis, flexion limited to 100 degrees and extension limited to 45 degrees, flail joint, nonunion of the radius and ulna, nonunion of the ulna, nonunion of the radius, or impairment of supination and pronation.  As such, an increased rating under any of the diagnostic codes rating these conditions is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5205, 5208-5213. 

Importantly, the Board has considered the Veteran's assertions that she experiences tingling and numbness in her 5th digit of the left hand.  The Board acknowledges that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Therefore, the Board finds that the Veteran is entitled to a separate initial rating of 10 percent for mild incomplete paralysis of the ulnar nerve, under Diagnostic Code 8516.  The Board notes that the December 2006 VA examiner indicated that the Veteran's left pinky numbness was due to her medial epicondylitis, as the tingling sensation at her left 5th digit was elicited by manipulation of her elbow.  

A rating higher than 10 percent, indicating moderate incomplete paralysis of the nerve is not warranted, as the evidence indicates that the Veteran's symptoms are wholly sensory.  For example, during the May 2013 VA examination, the Veteran had full muscle strength in her left elbow and the examiner indicated there was no functional loss and/or functional impairment.

For all the foregoing reasons, the Board concludes that there is no basis for an initial compensable rating for the Veteran's left elbow epicondylitis, based on the Diagnostic Codes for the elbow and forearm.  As such, there is no basis for staged rating of the disability, pursuant to Fenderson (cited above), and the claim for a higher initial rating under the Diagnostic Codes for the elbow and forearm must be denied.   

Importantly, however, taking into account all of the evidence set out above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence of record supports assigning a separate initial rating of 10 percent for mild, incomplete paralysis of the left ulnar nerve, under Diagnostic Code 8516, based on wholly sensory symptoms of numbness in the 5th left digit.

D.  Extraschedular Evaluations and Entitlement to a Total Disability Rating Based on Individual Unemployability (TDIU)

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's hypertension, plantar fasciitis and left elbow epicondylitis, are inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability levels and symptomatology.  The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required any hospitalizations for her disabilities.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran indicated during her October 2012 Hearing that she is currently employed as a computer assistant.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issues before the Board.


ORDER

Entitlement to an initial rating higher than 10 percent for hypertension is denied.

Entitlement to an initial rating of 10 percent, but no higher, for plantar fasciitis, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to an initial compensable rating for left elbow epicondylitis is denied.

Entitlement to a separate initial rating of 10 percent for mild, incomplete paralysis of the left ulnar nerve is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for an upper respiratory disorder, to include sinusitis.

As noted in the March 2013 Board remand, the Veteran was diagnosed with sinusitis on multiple occasions during service.  See January 1995, November 1996, December 1996, August 2000, and November 2000 treatment notes.  Similarly, on a Report of Medical History from April 2005, it was noted that she had chronic sinusitis in the past.  The Veteran asserts that she currently experiences the same symptoms, such as sinus pressure.  See October 2012 BVA Hearing Transcript, page 13.  

The Veteran was afforded a VA examination in December 2006.  Her history of sinusitis during service was not noted or discussed.  After examination, she was diagnosed with allergic rhinitis, based on her subjective complaints.  No medical opinion was provided.

The Veteran was afforded a VA examination in May 2013.  The examination report included a section to indicate the sinuses/type of sinusitis currently affected by the Veteran's chronic sinusitis, yet the examiner failed to answer the question, although there was a choice of "none" available.  The examiner also failed to answer whether the Veteran currently has any findings, signs or symptoms attributable to chronic sinusitis.  The examiner noted the Veteran's acute sinusitis diagnosis during service on several occasions but also stated that the Veteran had no evidence of allergic rhinitis or seasonal allergies in her treatment records and currently there was no evidence of allergic rhinitis.

The Board finds this opinion to be inadequate for several reasons.  Service records show that in May 2002, the Veteran's Report of Medical History documented she had sinusitis during service and the examiner at the time noted that the Veteran had probable allergic rhinitis and by history, some reactive airway disease (RAD).  Therefore, the May 2013 VA examiner's statement that there was no evidence of allergic rhinitis in the Veteran's service treatment records is incorrect.  As such, the Board cannot accept this medical opinion.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions based on incorrect facts).

Furthermore, to date, despite affording the Veteran two VA examinations, there has been no VA medical opinion obtained that adequately discusses whether the Veteran currently has acute or chronic sinusitis, and if so, whether it had an onset during service.  If it is determined that the Veteran does not currently have any type of sinusitis, the examiner must fully explain the diagnostic criteria and/or clinical evidence used to determine she does not have sinusitis.  

Based on these reasons, a remand is necessary to obtain a more thorough medical opinion.  Any updated treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination for sinusitis.  The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing the following:

a)  Please clarify the Veteran's diagnosis.  The examiner must note whether the Veteran currently has acute or chronic sinusitis.

b).  If the examiner determines the Veteran is diagnosed with acute or chronic sinusitis, please opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that it had an onset during service or is causally or etiologically due to service, to include the chronic sinusitis and probable allergic rhinitis diagnosed in the service treatment records in January 1995, November 1996, December 1996, August 2000, November 2000, and April 2005.

c)  If it is determined that the Veteran does not have acute or chronic sinusitis, please explain the diagnostic testing and/or medical criteria that was used to determine the Veteran's current diagnosis and fully explain why the Veteran does not meet the criteria for a diagnosis of acute or chronic sinusitis.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay as well as medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of her disorder and provide information as to how the statements comport with generally accepted medical norms. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.  

3.  After all of the above actions have been completed, readjudicate the claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


